Citation Nr: 0605963	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a Substantive Appeal was timely filed with 
respect to a claim for service connection for a chronic low 
back disorder, which was denied by rating decision dated in 
February 2002.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty from June 21, 1976, to 
July 20, 1976.

In February 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The appellant filed an initial claim for entitlement to 
service connection for a low back disorder in March 2000.

2.  The Regional Office (RO) denied entitlement to service 
connection for a low back disorder by decision dated in 
February 2002.  He was notified of the decision on February 
14, 2002.

3.  He filed a Notice of Disagreement in October 2002.

4.  A Statement of the Case (SOC) was issued on March 7, 
2003, and the appellant was notified of his appellate rights.  
He was told he had 60 days from the date of the SOC (until 
May 7, 2003) or the remainder of one year from the date he 
was notified of the decision in which to appeal (until 
February 14, 2003), whichever was longer.

5.  As the 60 day time period was longer, he had until May 7, 
2003, to file an appeal.

6.  Both the notice of the rating decision and the SOC were 
mailed to the appellant's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has the appellant so maintained.

7.  On May 30, 2003, he indicated his intent to appeal the 
decision.

8.  The appellant did not file a formal appeal within the 60 
days from the date the RO mailed the SOC or within the 
remaining one year period from the date of the mailing of the 
notification of the rating decision, nor did he request an 
extension of time in order to do so.

9.  The February 2002 rating decision became final and 
represents the last final disallowance of entitlement to 
service connection for a low back disorder on any basis.  

10.  The RO considered the correspondence from the appellant 
dated in late May 2003 as a new claim for entitlement to 
service connection for a low back disorder.  This claim was 
denied by rating decision dated in May 2004.

11.  Evidence received since the RO's February 2002 decision, 
which consists of the appellant's written statements and 
sworn testimony, a letter from his mother postmarked in July 
1976, and a private medical statement regarding the 
appellant's low back disorder, is new and material.

12.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic low back disorder 
during the appellant's brief period of military duty.

13.  Post-service evidence reflects a serious low back injury 
approximately one year after military discharge, requiring 
back surgery.

14.  The weight of medical evidence does not show that the 
appellant's current low back disorder is associated with 
military service or any incident therein.


CONCLUSIONS OF LAW

1.  The appellant did not file a timely Substantive Appeal 
with respect to the issue of entitlement to service 
connection for a chronic low back disorder, which was denied 
by rating decision dated in February 2002, and the claim is 
dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303 (2005).

2.  The evidence submitted subsequent to the RO's February 
2002 decision denying the claim of entitlement to service 
connection for a low back disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

3.  A chronic low back disorder was not incurred in or 
aggravated by the appellant's brief period of active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Timeliness of Appeal

Under the relevant regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal.  38 C.F.R. § 20.200 (2005).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  If a 
Statement of the Case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed.  
38 C.F.R. § 20.202 (2005).  

Additionally, a veteran may request an extension of the 60-
day period for filing a Substantive Appeal for good cause.  
The request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for 
filing the Substantive Appeal. 38 C.F.R. §§ 20.202, 20.303 
(2005).

In this case, the RO denied entitlement to service connection 
for a low back disorder by decision dated in February 2002.  
The appellant was notified of the decision on February 14, 
2002.  In October 2002, he filed a notice of disagreement.  A 
statement of the case was issued on March 7, 2003, and he was 
notified of his appellate rights.  

The appellant was told he had 60 days from the date of the 
statement of the case (until May 7, 2003) or the remainder of 
one year from the date he was notified of the decision in 
which to appeal (until February 14, 2003), whichever was 
longer.  As the 60 day time period was longer, he had until 
May 7, 2003, to file an appeal.

On May 30, 2003, he indicated his intent to appeal the 
decision.  At a personal hearing, both the appellant and his 
wife testified that there were extenuating circumstances that 
prevented him from filing a timely appeal.  His wife noted 
that he was depressed a lot of the time and slept for long 
periods of time.  She indicated that she had the entire 
burden of running the household on her shoulders, that she 
worked and had full-time care responsibilities for a disabled 
child, and that the appellant was not capable of taking care 
of his personal affairs, and that was the reason why the 
appeal was not timely filed. 

As an initial matter, the Board finds that the appellant was 
given proper notification of the unfavorable rating decision 
and the laws and regulations in the Statement of the Case.  
Specifically, the mailing of the Statement of the Case falls 
under the "presumption of regularity" for business 
documents.  That is, absent clear and convincing evidence to 
the contrary, the official acts of public officials are 
presumed to have discharged their duty.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  

As noted, the notification letters were both sent to the 
appellant's last known address of record at that time, and it 
is not indicated that either letter was returned as 
undeliverable, nor has the appellant so maintained.  Further, 
it appears that the RO has continued to send correspondence 
to the appellant at the same address and there is evidence 
that it has been received.  As this presumption of regularity 
is only overcome by "clear evidence to the contrary," and 
no such "contrary" evidence is shown in this case, the date 
of mailing of the Statement of the Case will be presumed to 
be the same as the date of the Statement of the Case - March 
7, 2003.  See 38 C.F.R. § 20.302. 

There is no question that the appellant did not file a formal 
appeal within the 60 days from the date the RO mailed the 
Statement of the Case or within the remaining one year period 
from the date of the mailing of the notification of the 
rating decision, nor did he request an extension of time in 
order to do so.  Rather, he maintains that the Board should 
consider the extenuating circumstances and consider the 
appeal to be timely filed.

Notwithstanding the testimony of the appellant and his 
spouse, and the evidence that he submitted the Substantive 
Appeal several weeks after the deadline, the law is clear 
that a Substantive Appeal must be filed with the agency of 
jurisdiction within the appropriate time frame.  The Board is 
bound by the laws and regulations of VA.  See 38 U.S.C.A. 
§ 7104 (West 2002).  In this case, there is no evidence that 
the Substantive Appeal was received by a VA entity prior to 
May 30, 2003.  

In addition, the RO immediately notified the appellant that 
the appeal was untimely, effectively closing the case, and 
informed him of his rights to appeal that determination.  The 
evidence does not show that the RO performed any action that 
could be construed as continuing the appeal.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2002).  

Because the appellant did not file a timely Substantive 
Appeal with respect to a claim for service connection for a 
chronic low back disorder, which was denied by rating 
decision dated in February 2002, the issue of entitlement to 
service connection for a chronic low back disorder is 
dismissed as the Board does not have jurisdiction of the 
issue.  

 
New and Material Evidence to Reopen Claim for Chronic Low 
Back Disorder

In May 2003, the appellant submitted correspondence regarding 
his claim for a chronic low back disorder.  As the prior 
(February 2002) denial was considered final, the RO 
considered the correspondence as a new claim for entitlement 
to service connection for a low back disorder based on new 
and material evidence.  By rating decision dated in May 2004, 
the claim was denied on the basis that the appellant had not 
submitted new and material evidence in support of his claim, 
and the veteran appealed that decision.  

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the appellant 
filed his claim in May 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Turning to the merits of the claim, the Board finds that the 
claim to reopen should be granted.  To that end, the 
appellant submitted a statement by a private physician to the 
effect that the appellant had an in-service back injury, was 
discharged from military service because of his back 
disorder, and that there was a "reasonable medical 
probability" that the appellant's back injury in 1976 had 
lead to his chronic back pain and continued disability.  
Moreover, the appellant submitted a letter with a July 1976 
postmark to him from his mother inquiring as to "how [his] 
back was."  

The fact is noted that the original claim was denied because 
there was no in-service evidence of a low back disorder.  A 
current medical opinion indicates that the appellant's 
current low back symptomatology is related to a reported in-
service injury and his mother also reportedly inquired about 
his back during that time frame.  This evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim and raises a 
reasonable possibility of substantiating the claim.  As such, 
the claim should be reopened.  

Service Connection for Chronic Low Back Disorder

Having determined that the new claim for a chronic low back 
disorder based on new and material evidence should be 
reopened, the Board will address the merits of the 
appellant's claim.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the file, the Board finds that the evidence 
does not support the appellant's claim.  First, there are few 
service records as the appellant served on active duty for 
just 29 days.  Military records include a June 1976 entrance 
examination (spine was normal), a June 1976 entrance Report 
of Medical History (no self-reported back problems), an eye 
examination showing 20/20 vision, a blank dental record, a 
dental X-ray, a clothing issuance record, and a single 
medical record reflecting that the SF-88 (Report of Medical 
Examination) was missing.  

There is absolutely no indication in the service medical 
records of complaints of, treatment for, or diagnosis related 
to low back symptomatology or to a chronic low back disorder.  
Moreover, the service records do not reflect that the 
appellant was medically discharged for a low back disability 
(as he has alleged).  Therefore, the Board concludes that the 
service medical records do not support a finding that the 
appellant injured his back during his brief period of active 
duty.

Next, post-service medical evidence does show that the 
appellant sustained a serious injury to his back in June 1977 
(approximately one year after discharge) when he lifted 
sheetrock working for a construction company.  He was 
hospitalized for five days and ultimately diagnosed with a 
protrusion of the 5th lumbar intervertebral disc.  He 
underwent a hemilaminectomy in November 1977.  The evidence 
shows that he has undergone two subsequent surgeries on his 
low back after an October 1982 reinjury: first in February 
1983 (lumbar laminectomy) and again in June 1983 (lumbar 
fusion).
 
Significantly, at the time of the initial November 1977 
surgery, the History and Physical Report reflected that the 
appellant's past history was "not remarkable."  This 
suggests that the appellant had had no problems with low back 
symptomatology prior to the work-related back injury.  
Similarly, the medical assessments conducted prior to his 
1983 surgeries focused only on the post-service work-related 
low back injury and made no mention of a back injury in 
service.  

The Board finds that this evidence does not support the 
appellant's claim and, in fact, weighs against his claim of 
an in-service low back injury as it does not reflect 
continuity of symptomatology from military service.  

Next, private medical evidence dated in the 1990s reveals 
treatment for a variety of medical problems, including 
gastrointestinal complaints, chest pain, bronchitis, 
cellulitis, right rotator cuff syndrome, left ankle 
complaints, depression, cervical radiculopathy, hepatitis, 
hypertension, spider bite, and hemorrhoids, but no low back 
complaints.  

In March 2000, the appellant filed a formal claim asserting 
that he suffered his first back injury during basic training 
between June and July 1976, his second back injury in 1977, 
and his third back injury in 1982.  A November 2002 MRI 
showed severe spinal canal stenosis at L3-L4 secondary to a 
disc bulge and moderate bilateral neural foraminal stenosis 
at L4-L5.

The strongest evidence in support of the appellant's claim is 
an April 2004 statement written by a private physician.  The 
physician related that the appellant:

recounts a history of back injury while 
at Fort Knox . . . in the summer of 1976.  
He suffered a back injury at that time.  
He was discharged from the Army in 1977 
because of this back injury.

He has continued to have back pain and 
leg weakness.  He has had multiple back 
operations to try and correct this 
disability.

It seems, based on reasonable medical 
probability, that his back injury in 1976 
has lead to his chronic back pain and 
continued disability.

Based on this evidence, the appellant asserts, in essence, 
that a medical nexus has been established between military 
service and his current low back disorder.  The Board 
disagrees.

First, the private physician's statement is not supported by 
the contemporaneous evidence of record.  Specifically, 
despite the physician's assertion of an in-service back 
injury, the evidence does not show that the appellant 
sustained a low back injury during his brief period of 
military service.  Further, the physician indicated that the 
appellant was discharged from military service because of his 
back injury.  However, the service medical records do not 
reflect evidence consistent with a medical discharge, such as 
a Physical Evaluation Board or a Medical Board proceeding, or 
even that he received a profile for low back complaints.  

Next, the private physician noted that the appellant was 
discharged in 1977, suggesting that there was a period of 
several months between his claimed in-service injury and the 
point at which he was discharged, when, in fact, the 
appellant was discharged in July 1976, after 29 days of 
active duty.  Therefore, the physician's main assumptions, 
that the appellant injured his back while on active duty and 
was discharged several months later because of his back 
injury, are not supported by the record.  

Moreover, the private physician made no mention whatsoever of 
the serious post-service back injury  the appellant sustained 
in 1977.  Significantly, the Board is not obligated to accept 
medical opinions premised on the appellant's recitation of 
medical history, or an erroneous medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  For these reasons, 
the Board finds that the April 2004 statement from the 
private physician does not probatively support a claim for 
service connection.

Next, at a personal hearing in October 2004, the appellant 
strongly maintained that his DD 214 (Report of Separation 
from Active Duty) shows that he was discharged for medical 
reasons.  To the contrary, the DD 214 reflects that the 
appellant was discharged under "Miscellaneous-General 
(Trainee Discharge Program)."  This evidence suggests that 
the reason for separation was not medical, but perhaps for an 
unsuitability-type reason.  Parenthetically, while not 
dispositive, the appellant indicated in his June 1976 Report 
of Medical History that he had been rejected for military 
service the previous year because he failed the written test.  

While he has vigorously maintained that he injured his back 
during military service, at his personal hearing, the 
appellant tellingly acknowledged that: 

When I was in the military they kicked me 
out and I didn't know what why and I said 
I am going to through the chain of 
command.  I went to the Captain and you 
know he told me, he said well you are way 
behind now so you know, your platoon is 
way in front of you so you know you might 
as well, I was just shifted out just like 
that.  Well within a year I could go back 
in and reenlist if my body was perfect.  
Okay. Well when I got out well I went 
back to work construction and my back 
blew out on me.  So that ruined me you 
know.  

In sum, the evidence that the appellant was discharged under 
a Trainee Discharge Program, the fact that he had difficulty 
passing the initial test to join the military, and his 
testimony that he was told that he was falling behind the 
rest of his platoon, particularly in light of the absence of 
evidence of a back injury during service, is more consistent 
with a finding that the appellant was discharged for non-
medical reasons. 

Next, the Board has reviewed a letter submitted by the 
appellant written by his mother and postmarked July 1976.  In 
it, his mother primarily discussed general news from home.  
At the end of the letter, she states to the appellant:

please try to stay in it is all worth 
while and something you'll remember all 
[your] life.  Well we all miss you but 
that is something we can take and [your] 
dad is so proud of you so keep chuggin 
and pluggin.  Well I'll close let me know 
how your back is.

The appellant asserts that this evidence refers to the back 
injury that he sustained while on active duty.  

However, this letter, weighed in light of the absence of 
evidence showing an in-service back injury or symptomatology 
consistent with a low back injury, the indication on the DD 
214 that the appellant was discharged for non-medical 
reasons, the absence of chronic back symptomatology until a 
1977 post-service work-related injury, the absence of a 
relationship between the appellant's back complaints and 
military service until after he filed a claim in 2000 (some 
24 years after discharge), and that the private medical 
statement submitted in support of his claim is not consistent 
with the contemporaneous records, does not support the 
appellant's claim.

The Board concludes that a general inquiry as to the 
appellant's back by his mother, without a medical diagnosis 
of a chronic low back disorder or evidence that his back 
problems were related to military service, does not support a 
claim for service connection.  For all those reasons, the 
appellant's claim for service connection is denied on the 
merits.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in July 2001 and June 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the appellant generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The appellant was 
notified of the need to give to VA any evidence pertaining to 
his claims.  There is no allegation from the appellant that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal and 
the statements of the case (SOCs), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant's service 
medical records and all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the issue regarding timeliness is a matter of law 
and there is no need for a medical examination or opinion.  
With respect to the issue of service-connection, since no in-
service injury was shown and the preponderance of the 
evidence is against the claim, the Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

Further, even if the VCAA applied to claims for new and 
material evidence, inasmuch as the Board reopening the issue 
of service connection for a low back disorder, the appellant 
will not be prejudiced by the Board's decision to reopen even 
if the notice and duty to assist provisions contained in the 
new law have not been completely satisfied.  Therefore, no 
further action is necessary under the mandate of the VCAA.




ORDER

A Substantive Appeal with respect to a claim for service 
connection for a chronic low back disorder, which was denied 
by rating decision dated in February 2002, was not timely 
filed and the claim is dismissed for lack of jurisdiction.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a chronic low back 
disorder is reopened and the appeal is granted to this 
extent.

The claim for entitlement to service connection for a chronic 
low back disorder is denied on the merits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


